Citation Nr: 1724882	
Decision Date: 06/29/17    Archive Date: 07/10/17

DOCKET NO.  08-33 972A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected residuals of a laceration of the left leg tibialis anticus muscle (residuals of a left leg laceration) and service-connected tender scar of the left leg (left leg scar).


REPRESENTATION

Veteran represented by:	Robert V. Chisholm, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran and his Wife

ATTORNEY FOR THE BOARD

Rachel E. Jensen, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from February 1966 to February 1968.

These matters come before the Board of Veterans' Appeals (Board) on appeal from May 2008 and September 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In May 2008, the RO continued a 10 percent rating for residuals of a left leg laceration, effective December 26, 2007.  In September 2009, the RO increased the rating for residuals of a left leg laceration to 20 percent and also awarded a separate10 percent evaluation for left leg scar, assigning an effective date of effective December 26, 2007 for both awards.

In September 2009, the Veteran testified before a Decision Review Officer at the RO.  A transcript of the proceeding is associated with the claims file.  The Board notes that the Veteran requested a hearing before the Board; however, he withdrew that request in June 2010. 

In January 2012, the Board remanded the claims for further development. 

In September 2014, the Board increased the Veteran's rating for residuals of a left leg laceration to 30 percent and continued the rating of 10 percent for a left leg scar.

In a November 2014 rating decision, the RO implemented the Board's September 2014 decision by formally increasing the Veteran's rating for residuals of a left leg laceration to 30 percent, effective December 26, 2007.  

Subsequently, the Veteran appealed the Board's November 2014 decision to the United States Court of Appeals for Veterans Claims (Court).  Pursuant to a May 2015 Order incorporating a May 2015 joint motion for remand (JMR), the Court partially vacated the November 2014 Board decision only to the extent that it denied entitlement to a total disability rating based on individual unemployability due to service-connected residuals of a left leg laceration and left leg scar, and remanded the matter for compliance with the terms of the JMR.  The Board subsequently remanded the claim for further evidentiary development in a December 2015 decision.

The issue of a TDIU based upon all of the Veteran's service-connected disabilities has been raised by the record in a July 2015 VA Form 21-8940 Application for Increased Compensation Based On Unemployability, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

In the December 2015 remand, the RO was requested to provide VCAA notice explaining what is needed to support a claim for a TDIU, to obtain a Social Industrial Survey to ascertain the impact of two service-connected disabilities on the Veteran's employability, to refer, if warranted, to the Director of Compensation Service for extra-schedular consideration, and if referral was not warranted, to provide a complete and detailed explanation in a supplemental statement of the case (SSOC).  

In the April 2017 SSOC, the RO merely stated that entitlement to a TDIU was denied because the evidence did not show the Veteran was unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  This SSOC does not adequately provide a complete and detailed explanation as to why the benefit was denied and why the issue was not referred to the Director of Compensation Service.  In order to substantially comply with the remand directives, remand is necessary.  Stegall v. West, 11 Vet. App. 268 (1998).  

Accordingly, the case is REMANDED for the following action:

1.  Issue a Supplemental Statement of the Case that provides a complete and detailed explanation as to why a TDIU due to service-connected residuals of a laceration of the left leg tibialis anticus muscle and service-connected tender scar of the left leg was denied and as to why referral to the Director of Compensation Service is not warranted.

2.  An appropriate period of time should be allowed for response.  The case should thereafter be returned to the Board for further appellate consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




